Denial of a new trial after conviction of shooting at another was not error.
                         DECIDED JANUARY 23, 1941.
1. The special ground of the motion for new trial complains of certain remarks of the solicitor-general in his concluding argument to the jury. The defendant's counsel contended that the solicitor-general said one thing and the solicitor-general contended that he said another, which if true were not improper remarks. The judge did not certify what was the truth as to the remarks, but certified that he was busy and did not hear the remarks of the solicitor-general. However, with reference to the remarks the judge stated to the jury: "Gentlemen, the argument counsel makes must be confined to the testimony and all reasonable inferences therefrom. Any argument made outside of the evidence in the case here, or a reasonable inference therefrom, you will not consider or allow to influence you in any manner in making your verdict in this case. There being a difference in the contentions of counsel as to what the solicitor-general's statement was, and the court being busy and did not hear the statement made, I will not grant a mistrial and I will simply let the jury have the rulings of the court to guide them in the matter." The record discloses no reversible error.
2. The evidence authorized the verdict of guilty of shooting at another, with a recommendation of a misdemeanor punishment.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur. *Page 298